              Case 8:20-bk-01383-CPM        Doc 22     Filed 03/27/20       Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
In re:

JENNIFER KAYE MARLOW                                         CASE NO. 20-bk-01383-CPM
                                                             CHAPTER 13
                  Debtor.
_______________________________/

                        OBJECTION TO CONFIRMATION OF PLAN

         Creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing, files its Objection to

Confirmation of Plan and states:

         1.     On October 28, 2019, the Circuit Court of the Twelfth Judicial Circuit in and for

Sarasota County, Florida entered a Final Judgment of Mortgage Foreclosure against the Debtor.

A copy of the Final Judgment is attached hereto as Exhibit A.

         2.     The Proof of Claim Bar Date is April 7, 2020 and Creditor intends to timely file a

Proof of Claim.

         3.     Debtor’s Plan does not provide for treatment to Creditor.

         4.     Accordingly, the underlying debt is not provided for in the bankruptcy and would

be deemed non-dischargeable, pursuant to the holding in Dukes v. Suncoast Credit Union (In re

Dukes), 909 F.3d 1306, 1322 (11th Cir. Dec. 6, 2018) (“So, because the [creditor’s] mortgage was

not ‘provided for’ by the plan under § 1328(a), it was not discharged.”).

         5.     In the event the Debtor amends the Plan to provide treatment to Creditor, the

arrearage claim, as well as the regular monthly payment, should be cured and paid through the

Plan.
           Case 8:20-bk-01383-CPM           Doc 22    Filed 03/27/20    Page 2 of 2




       WHEREFORE, Creditor respectfully requests the Court sustain this Objection and for

such other and further relief as the Court deems appropriate.

                                                     /s/ Gavin N. Stewart
                                                     Gavin N. Stewart, Esquire
                                                     Florida Bar Number 52899
                                                     P.O. Box 5703
                                                     Clearwater, FL 33758
                                                     P: (727) 565-2653
                                                     F: (727) 213-9022
                                                     E: bk@stewartlegalgroup.com
                                                     Counsel for Creditor

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and regular mail this 27th day of March 2020.

                                                     /s/ Gavin N. Stewart
                                                     Gavin N. Stewart, Esquire
VIA REGULAR MAIL
Jennifer Kaye Marlow
94 Tatum Road
Sarasota, FL 34240

VIA CM/ECF NOTICE
Jon Waage
P O Box 25001
Bradenton, FL 34206-5001

U.S. Trustee
United States Trustee - TPA7/13, 7
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602
